Title: From John Adams to William Cunningham, 3 January 1809
From: Adams, John
To: Cunningham, William



Dear Sir,
Quincy, Jan. 3, 1809.

I have your favours of December 17, and 21st. I hope you will not insinuate a comparison between John Q. Adams and Coriolanus. Whatever injustice or ingratitude may be done him, he has none of the Roman’s revenge, much less his treachery.
Of Mrs. Warren’s History I have nothing to say. The Count De Vergennes was an accomplished gentleman and scholar, and a statesman of great experience in various diplomatic and other ministerial stations. In treating with other nations, he considered the interest of his own country and left others to take care of theirs. His refinements were not invisible. His negociations were very like those of the British Cabinet with us at this day. All I have to say is, that all European Cabinets and Ministers are very much alike: and our only security against them is in our own fortitude and the sense and integrity of our own Ministers. Have you seen any wondrous skill in our foreign Ambassadors for some years past ?
I have sent to the Indian Queen the 2d and 3d vols. of a work which the English editor of the 2d edition calls an History of Republicks. It may be called The American Boudoir. What is a Boudoir? It is a Pouting room. And what is a Pouting room? In many gentlemen’s houses in France, there is an apartment, of an octagonal form, twelve or fifteen feet across, or thirty six or forty-five feet round, and all the eight sides, as well as the ceiling over head, are all of the most polished glass Mirrors: so that, when a man stands in the centre of the room he sees himself in every direction, multiplied into a row of selfs, as far as the eye can reach.
The humour of it is, that when the lady of the house is out of temper, when she is angry, or when she weeps without a cause, she may be locked up in this chamber to pout, and to see in every direction how beautiful she is. There are settees and chairs round the sides and commonly a bath in the centre, which may be made hot or cold. So that persons may see themselves naked in every posture. Such a Boudoir is the Defence. Our States may see themselves in it, in every possible light, attitude and movement. They may see all their beauties and all their deformities. Happy they who are made cautious by others’ dangers!
I return the editor’s letter, which, with a thousand other things, concurs to show that certain presses are under the controul of an aristocracy of bankers led by the nose by an oligarchy of Shylocks, all sycophants to Britain. A happy new year.

John Adams.